Exhibit 10.1D

 

AMENDMENT NUMBER ONE

TO

2018 SUPPLEMENTAL EXECUTIVE

RETIREMENT BENEFITS AGREEMENT

 

This Amendment Number One to the 2018 Supplemental Benefits Agreement (this
“Amendment”) is entered into as of the 13th day of December, 2018, by and
between William E. Matthews, V, an individual (“Executive”) and National Bank of
Commerce, a national banking association located in Birmingham, Alabama (the
“Bank”).

 

RECITALS

 

A.     Pursuant to that certain Agreement and Plan of Merger dated as of
November 23, 2018 (the “Merger Agreement”) by and between CenterState Bank
Corporation, a Florida corporation (“CenterState”) and National Commerce
Corporation, a Delaware corporation (the “Corporation”), the Corporation will
merge with and into CenterState, and thereafter the Bank will merge with and
into CenterState Bank, N.A., a national banking association and wholly-owned
subsidiary of CenterState.

 

B.     The Executive and the Bank previously entered into that certain
Supplemental Executive Retirement Benefits Agreement (the “Agreement”),
effective as of September 12, 2018.

 

C.     Section 12(l) of the Agreement provides that the Bank reserves the right
at any time to modify or amend or terminate the Agreement at any time, subject
to the consent of the Executive.

 

D.     The Bank desires to amend the Agreement in order to modify the vesting
provisions of Section 5(b) of the Agreement, and the Executive desires to
consent to such amendment.

 

NOW, THEREFORE, the parties hereto, for and in consideration of the foregoing
and the mutual promises contained herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
intending to be legally bound hereby, agree as follows:

 

1.     The first sentence of Section 2(b) of the Agreement shall be deleted with
the following substituted in lieu thereof:

 

“In all events subject to Section 5(b) below, if the Executive experiences a
Separation from Service (as defined below) with the Bank and an affiliate
thereof because he voluntarily resigns from employment with the Bank and its
affiliates for any reason other than a Good Reason (as defined below) before the
Full Vesting Date, then, commencing on the Payment Commencement Date and
continuing on the first business day of each month thereafter until a total of
180 payments have been made to the Executive, the Bank shall pay to the
Executive an amount equal to one-twelfth (1/12) of the Limited Benefit (as
defined below).”

 

 

--------------------------------------------------------------------------------

 

 

2.     Section 2(c) of the Agreement shall be deleted with the following
substituted in lieu thereof:

 

“(c)     [Reserved.]”

 

3.     The second and third sentences of Section 2(d) of the Agreement shall be
deleted with the following substituted in lieu thereof:

 

“For purposes of this Agreement, the terms ‘For Cause’ or ‘Cause’ shall mean any
of the following events: (i) incompetence or dishonesty in Executive’s job
performance, gross negligence, deliberate neglect of duties, willful malfeasance
or misconduct in performance or failure to substantially perform the duties
assigned to the Executive by the Bank; (ii) conviction of a felony or of any
offense involving moral turpitude, dishonesty, breach of trust, organized crime
or racketeering; (iii) fraud, disloyalty, dishonesty, or willful violation of
any law or significant Bank policy committed in connection with the Executive’s
employment; or (iv) the Executive’s unreasonable and/or abusive use of addictive
substances, which in the Bank’s reasonable judgment, interferes with the
Executive’s ability to perform his duties.”

 

4.     The heading of Section 5 shall be retitled as follows:
“5.     Accelerated Vesting Events.”

 

5.     Section 5(b) shall be deleted with the following substituted in lieu
thereof:

 

“(b)     The Executive shall become 100% vested and thus entitled to the Full
Benefit upon any of the following events:

 

(i)     an involuntary termination of employment by the Bank without Cause (as
defined above);

 

(ii)     a voluntary resignation by the Executive for Good Reason (as defined
below);

 

(iii)     the Executive ceasing to be employed by the Bank due to becoming
Substantially Disabled (as defined below); or

 

(iv)     upon a Change in Control (as defined above), other than the Change in
Control resulting from the consummation of the transactions contemplated by that
certain Agreement and Plan of Merger dated as of November 23, 2018 by and
between CenterState Bank Corporation, a Florida corporation and National
Commerce Corporation, a Delaware corporation.

 

2

--------------------------------------------------------------------------------

 

 

In any such applicable case, the Full Benefit shall be payable to the Executive
beginning on the Payment Commencement Date without exception.”

 

6.     Section 5 shall be amended by adding Subsection (e) thereto as follows:

 

“(e)     For purposes of this Section 5, the following terms shall have the
meanings set forth below:

 

(i)     The term ‘Good Reason’ shall mean any of the following which occurs,
without the Executive’s advance written consent, after the Executive shall have
given written notice to the Bank of the existence of one or more of the
conditions described below within ninety (90) days after the initial existence
of the condition, and after the Bank shall have defaulted in its obligation
within 30 days thereafter to remedy the condition:

 

(1)     A reduction in the Executive’s Base Salary (as defined in the
Executive’s employment agreement, dated November 23, 2018) or material reduction
in Executive’s incentive compensation opportunity or structure;

 

(2)     A material diminution of the Executive’s authority, duties, or
responsibilities; or

 

(3)     A material change in the principal office location at which the
Executive must perform services for the Bank, which, for purposes of this
provision shall be a location outside the 25 mile radius from the Executive’s
existing office location or the 25 mile radius from the Executive’s Atlanta,
Georgia office location.

 

(ii)     The term ‘Substantially Disabled’ shall mean the Executive has been
determined to be eligible for long-term disability benefits under the long-term
disability benefit plan of the Bank covering Executive or for disability
benefits under the federal Social Security Acts.”

 

7.     This Amendment shall become effective upon the closing of the
transactions contemplated by the Merger Agreement. If the closing of the
transactions contemplated in the Merger Agreement does not occur or in the event
the Merger Agreement is terminated prior to the consummation of the transactions
contemplated therein, this Amendment shall be null and void in ab initio and
shall have no force and effect.

 

3

--------------------------------------------------------------------------------

 

 

8.     All other terms and conditions of the Agreement not herein amended shall
remain in full force and effect and any capitalized terms not defined in this
Amendment shall have the meanings ascribed to them in the Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed, or caused to be executed,
this Amendment as of the day and year first above written.

 

 

  BANK:       National Bank of Commerce       By /s/ Richard Murray, IV    
Richard Murray, IV         Its Chairman and Chief Executive Officer          
EXECUTIVE:           /s/ William E. Matthews, V    William E. Matthews, V

 

4